Exhibit 10.4

FORMATION LOAN

PROMISSORY NOTE

 

Up to a Maximum of $6,750,000      

Effective as of                     , 2005

 

San Francisco, California

For value received, and in connection with an offering (the “Offering”) of up to
$100,000,000 in units of limited partnership in Redwood Mortgage Investors VIII,
a California limited partnership (the “Holder”), Redwood Mortgage Corp., a
California corporation (the “Borrower”) promises to pay to Holder up to the
principal sum of NINE MILLION DOLLARS and No/100ths ($9,000,000), or so much
thereof as shall have been advanced by Holder to Borrower (the “Principal
Amount”) under this promissory note (this “Note”) on or before the termination
date of the Offering (the “Termination Date”). This Note shall be effective as
of             , 2005, the effective date of the Offering, and does not
supersede, replace, amend or modify any other notes made by the Borrower in
favor of the Holder or other obligations of the Borrower to the Holder. Prior to
the Termination Date, and upon Borrower’s written request to Holder, Holder
agrees to make advances of up to the Principal Amount (the “Advances”) to
Borrower so long as no Event of Default (as defined below) has occurred under
this Note. Holder acknowledges and agrees that all Advances under this Note
shall memorialized on a written addendum hereto, as supplemented from time to
time, with each Advance memorialized on the addendum being initialed by the
Borrower when and as made. The Principal Amount, or any portion thereof that is
advanced under this Note, shall not accrue any interest.

1. The Principal Amount advanced to Borrower hereunder shall be used by Borrower
for the sole and exclusive purpose of paying selling commissions owed by
Borrower in connection with the offer and sale of units of limited partnership
interests in the Holder, and all amount payable in connection with unsolicited
orders for units received by Borrower, all in accordance with Section 10.9 of
the Sixth Amended and Restated Limited Partnership Agreement of the Holder,
dated                      (the “Partnership Agreement”).

2. All payments of the Principal Amount (or such portion thereof that has been
advanced to Borrower under this Note) shall be in lawful money of the United
States of America and shall be paid to Holder at its principal office located at
900 Veterans Blvd., Suite 500, Redwood City, California 94063. Prior to the
Termination Date, all payments of the Principal Amount owing hereunder shall be
paid in annual installments equal to 1/10 of the Principal Amount outstanding as
of December 31 of each year, reduced by the amount of any withdrawal penalties
received by the Holder in accordance with Section 8.1 of the Partnership
Agreement due to the early withdrawal of investors from the Holder. Each payment
of the Principal Amount prior to the Termination Date shall be made on or before
December 31 of the following year. Upon the Termination Date, the Principal
Amount outstanding shall be amortized over ten years, with payments being made
on or before December 31 of each year in equal annual installments of 1/10 of
the Principal Amount outstanding as of the Termination Date, reduced by the
amount of any withdrawal penalties received by the Holder in accordance with
Section 8.1 of the Partnership Agreement due to the early withdrawal of
investors from the Holder. Each payment of the Principal Amount after the
Termination Date shall be made on or before December 31 of the following year.
Any balance owing under this Note shall be due and payable on or before
December 31 of the year immediately following the ten year anniversary of the
Termination Date (the “Maturity Date”). The Borrower may prepay all or any part
of the Principal Amount owing under this Note at any time without any penalty or
interest.

3. The Borrower agrees to pay on demand all reasonable, actual costs and
expenses, if any (including, without limitation, reasonable counsel fees and
expenses), of the Holder in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Note and all related
agreements and the other certificates or documents to be delivered hereunder,
including, without limitation, reasonable counsel fees and expenses in
connection with the enforcement of rights under this Note. The obligations of
the Borrower under this Section 3 shall survive the termination of this Note and
the repayment of the Principal Amount.

4. This Note shall be unsecured.

5. The Borrower hereby waives demand, notice, presentment, protest and notice of
dishonor.

6. Any of the following shall constitute an “Event of Default” under this Note,
and shall give rise to the remedies provided in Section 7 below:

(a) Any failure by the Borrower to pay when due all or any portion of the
Principal Amount owing under this Note;

(b) Borrower’s use of the Principal Amount for any purpose other than as
permitted in Section 1, above.

 

1



--------------------------------------------------------------------------------

(c) If the Borrower (i) admits in writing its inability to pay generally its
debts as they mature, or (ii) makes a general assignment for the benefit of
creditors, or (iii) is adjudicated a bankrupt or insolvent, or (iv) files a
voluntary petition in bankruptcy, or (v) takes advantage, as against its
creditors, of any bankruptcy law or statute of the United States of America or
any state or subdivision thereof now or hereafter in effect, or (vi) has a
petition or proceeding filed against it under any provision of any bankruptcy or
insolvency law or statute of the United States of America or any state or
subdivision thereof, which petition or proceeding is not dismissed within thirty
(30) days after the date of the commencement thereof, (vii) has a receiver,
liquidator, trustee, custodian, conservator, sequestrator or other such person
appointed by any court to take charge of its affairs or assets or business and
such appointment is not vacated or discharged within thirty (30) days
thereafter, or (viii) takes any action in furtherance of any of the foregoing.

7. If any Event of Default shall occur and be continuing, Holder shall, in
addition to any and all other available rights and remedies, have the right, at
Holder’s option, to: (a) declare the entire unpaid principal balance of this
Note and all other sums due by Borrower hereunder, without notice to Borrower,
to be immediately due and payable; and (b) pursue any and all available remedies
for the collection of such principal to enforce its rights as described herein;
and in such case Holder may also recover all costs of suit and other expenses in
connection therewith, including reasonable attorney’s fees for collection and
the right to equitable relief (including, but not limited to, injunctions) to
enforce Holder’s rights as set forth herein (as described herein).

8. In the event that all or any one or more of Michael R. Burwell, Gymno
Corporation, a California corporation or Redwood Mortgage Corp., a California
corporation (collectively, the “Initial General Partners”) are removed as
general partner(s) of the Holder by the vote of a majority of limited partners
of the Holder, and a successor or additional general partner(s) is thereafter
designated, and if such successor or additional general partner(s) begins using
any other loan brokerage firm for its placement of mortgage loans, the Borrower
will be immediately released from an further obligation under the formation loan
(except for a proportionate share of the principal installment due at the end of
that year, pro rated according to the number of days elapsed). In addition, if
all of the Initial General Partners are removed, no successor general partners
are elected, the Holder is liquidated and the Borrower is no longer receiving
any payments for services rendered, the amounts owing under this Note shall be
forgiven and the Borrower shall be released and held harmless from any further
obligation under this Note.

9. The terms of this Note shall be construed in accordance with the laws of the
State of California, as applied to contracts entered into by California
residents within the State of California, which contracts are to be performed
entirely within the State of California.

10. Any term of this Note may be amended or waived with the written consent of
the Borrower and Holder. This Note may not be assigned without the prior written
consent of the Borrower, which shall not be unreasonably withheld or delayed.

 

Redwood Mortgage Corp., a California corporation By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

ADVANCES AND PAYMENT OF PRINCIPAL*

 

Date

By

 

Amount of

Advance

 

Amount of Principal

Paid or Prepaid

 

Unpaid Principal

Amount

 

Notation Made

                                                                    
                                                                  
                                                                    
                                                                  
                                                                  
                                                                    
                                                                  
                                                                    
                                                                  
                                                                  
                                                                    
                                                                  
                                                                    
                                                                  
                                                                  
                                                                    
                                                                  
                                                                    
                                                                  
                                                                  
                                                                    
                                                                  
                                                                    
                                                                  
                                                                  

 

* Continue on separate sheet if necessary

 

3